Order of the Surrogate’s Court of Queens County adjudging appellant in contempt of court in having willfully disobeyed a subpoena issued pursuant to section 136-z of the Surrogate’s Court Act, in failing to appear for examination pursuant thereto and having thereby impaired, impeded and prejudiced • the rights and remedies of the public administrator; granting leave to appellant to purge himself of such contempt by submitting to such examination pursuant to the subpoena at a day therein stated; and providing for appellant’s imprispnment in the event of his failure to so purge himself of the contempt, affirmed, with $10 costs and disbursements. Appellant may purge himself of the contempt by appearing with the required papers and documents and submitting to examination in compliance with said subpoena at a time and place to be fixed in the order to be entered hereon. No opinion. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur. Settle order on notice.